Mr. Justice Green
delivered the opinion of the Court.
This is a mandamus proceeding brought against certain officials of Grainger county in the chancery court to compel the issuance of $100,000 of the county’s bonds. From a decree dismissing the petition, an appeal was taken to this court.
*396Of a mandamus proceeding, as such, this court has no jurisdiction on appeal. No exception of mandamus cases is made in the act creating and defining the jurisdiction of the court of civil appeals. Appellate jurisdiction of such cases is therefore conferred by said act on that court, along with appellate jurisdiction of all other cases not expressly reserved by the act to this court.
The jurisdiction of this court is invoked here upon the theory that the issuance of $100,000 of bonds is involved in this litigation, and it is said that this is a chancery case, “in which the amount involved, exclusive of costs, exceeds $1000.”
In the case of Mayor and Alderman of Chattanooga v. Belt Railway et al., 123 Tenn., 497, 499, 500, 130 S. W., 840, the opinion in which was filed at this term, it was said:
“We have uniformly held, since the passage of the act referred to, that this provision applies only where the action is brought to recover a money judgment. . . . In short, the value of the property involved is immaterial for the purpose of determining jurisdiction, except in those cases wherein a direct money decree is sought as the end or purpose of the litigation.”
Upon the authority of the above case, and the cases therein referred to, we must refuse to entertain this appeal, and an order will be entered transferring this «ause to the court of civil appeals, for lack of jurisdiction here.